Citation Nr: 0821593	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  00-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for joint pain of the 
shoulders, elbows, and left wrist, to include as due to 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1987 to May 1991. 

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 1999 decision by the 
RO which, in part, denied service connection for joint pain 
of the shoulders, elbows, and left wrist, to include as due 
to an undiagnosed illness.  A personal hearing at the RO was 
held in December 2000.  In July 2002, a hearing was held at 
the RO before the undersigned member of the Board.  The Board 
remanded the appeal for additional development in July 2003, 
August 2004, and June 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

3.  The veteran has degenerative joint disease of the 
shoulders which was not present in service or within one year 
of separation from service.  

4.  The veteran has complaints of bilateral elbow and left 
wrist pain, but does not currently have objective signs that 
are perceptible to an examining physician; bilateral elbow 
and left wrist pain are not attributable to an inservice 
disease or injury.  


CONCLUSIONS OF LAW

1.  The veteran does not have degenerative joint disease of 
the shoulders due to disease or injury which was incurred in 
or aggravated by service nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2007).  

2.  A disorder characterized by joint pain of the elbows and 
left wrist, to include as due to an undiagnosed illness, was 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claims of service 
connection for joint pain of the shoulders, elbows, and left 
wrist, any questions as to the appropriate disability ratings 
or effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in October 1998. October 2004, 
and July 2007 were sent by VA to the veteran both prior to 
and in accordance with enactment of the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although some of the letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in May 2005, and November 2007.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in or was 
otherwise related to service, of what evidence was necessary 
to establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran was examined by VA at 
least six times during the pendency of the appeal and 
testified at a hearing at the RO in December 2000, and before 
the undersigned member of the Board at the RO in July 2002.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he or she still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2011; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  (As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective December 18, 2006, 
the period within which such disabilities must become 
manifest to a compensable degree was extended to December 31, 
2011.  (see 71 Fed. Reg. 75,699 (December 18, 2006)).  

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations (SWATO) during the Persian Gulf 
War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which, as noted, permits, in some circumstances, service 
connection for signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.  

During the pendency of this appeal, a law was passed which 
amended the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans.  38 U.S.C.A. §§ 1117, 
1118 (West 2002); Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107- 103, 115 Stat. 976 (2001).  
These changes became effective on March 1, 2002.  Among other 
things, these changes revised the term "chronic disability" 
to "qualifying chronic disability," and included an 
expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

The veteran contends that following his service in SWATO 
during the Gulf War, he developed pain in his shoulders, 
elbows and left wrist and believes that his joint pains are 
related to undiagnosed illness.  

When initially examined by VA in December 1992, the veteran 
made no mention of any pains or problems with his shoulders, 
elbows or left wrist.  Similarly, VA outpatient notes from 
1992 to 1998 were also silent for any complaints, treatment, 
or pertinent abnormalities.  A VA outpatient note in February 
1998 showed complaints of discomfort in his elbows and 
wrists, but no objective findings of swelling, redness, heat 
or limitation of motion in any of the joints.  VA x-ray 
studies of the shoulders, elbows, and left wrist in November 
1998 were unremarkable and showed no evidence of fractures or 
soft tissue calcifications.  

When examined by VA in April 1999, the veteran reported a 
history of pain in various joints, including his shoulders, 
elbows, and wrists, but said that his left wrist did not give 
him any problems.  The pain in his elbows was along the 
olecranon process, posteriorly and in the shoulders along the 
top of the scapula.  On examination, the veteran had full and 
painless active and passive range of motion, and there was no 
crepitation, tenderness, swelling, or other pertinent 
abnormalities in any of the identified joints.  X-ray studies 
shoulders, elbows, and left wrist were negative.  

VA outpatient notes in September and October 2000, showed 
that the veteran worked at the U.S. Postal Service performing 
a repetitive motion job which had been causing him pain in 
his right elbow and wrist, and was advised to use a wrist 
brace.  The October 2000 note indicated that he was no longer 
working in the repetitive motion position and was wearing a 
brace at work for support.  

At the personal hearing in December 2000, the veteran 
testified that his joint pain was worse in the right wrist 
and elbow than in the rest of his joints.  At the Travel 
Board hearing in July 2002, the veteran testified that there 
he was not physically impaired by his joint pain and could do 
all the same things that he did before service.  He testified 
that since he was moved from his repetitive job to a new 
position at the Postal Service, he had not missed anytime at 
work.  He reported that he started working at the Post Office 
around 1994 or 1995, and worked for about two to three years 
in a position that required repetitive heavy lifting, before 
he was transferred to a less physically demanding position.  
(T p.12-15).  

The veteran was examined by VA in May 2003, November 2004, 
April 2005, and July 2007.  The veteran's complaints and the 
clinical and diagnostic findings on all of the examinations 
were not materially different, except for some additional 
diagnostic findings in the elbows and shoulders.  In May 
2003, except for some tenderness in the bicipital groves of 
both shoulders and over the lateral epicondyle of both 
elbows, the clinical findings were all normal.  There was no 
tenderness in the left wrist or any limitation of motion in 
any of the affected joints.  X-ray studies revealed a small 
olecranon spur in each elbow and no pertinent abnormalities 
in the shoulders or left wrist.  The diagnoses included 
positive tenosynovitis of the shoulders, olecranon spurs and 
tennis elbow, bilaterally.  The examiner indicated that he 
suspected possible carpal tunnel syndrome (CTS).  

On VA QTC examination in September 2003, the veteran reported 
transient numbness in his arms and right leg which occurred 
only after sitting and resting his arms on a surface.  He 
said the numbness lasted for one to two minutes until he was 
able to "shake it out."  No pertinent neurological or 
physical abnormalities were noted on examination.  The 
examiner indicated that the numbness was consistent with a 
compressive ulnar neuropathy and that the veteran may have a 
pressure palsies.  In an addendum report, the examiner 
indicated that an EMG/NCV study in September 2003 ruled out 
CTS, and he opined that it was unlikely that the veteran's 
olecranon spurs were etiologically related to service.  The 
examiner also opined that the veteran's shoulder, elbow, and 
left wrist pain were not related to the olecranon spurs since 
they do not involve the joint or the arm, and that it was 
unlikely that his elbow and wrist pain was due to 
tenosynovitis or "tennis elbow."  

When examined by VA in November 2004, the examiner indicated 
that he did not have the claims file to review.  It appears 
that the examiner's findings, at least with respect to the 
veteran's wrists, were misidentified as pertaining to the 
left wrist rather than the right.  Specifically, the examiner 
reported that x-ray studies revealed mild degenerative 
changes in the left wrist.  However, the actual x-ray report 
showed no pertinent abnormalities in the left wrist and 
showed bone island and degenerative changes in the right 
wrist.  The same findings in the right wrist were noted on VA 
x-ray studies as early as November 1998.  Furthermore, the 
veteran consistently reported that his left wrist did not 
cause him any significant problems and that it was his right 
wrist that gave him the most trouble.  The findings on all of 
the medical reports of record, prior and subsequent to this 
report, showed limitation of motion and x-ray evidence of 
degenerative changes in the right wrist and no objective 
findings of any kind in the left wrist.  Thus, the Board 
declines to place any probative value on the November 2004 
report with respect to the veteran's left wrist.  

The veteran reported that he was treated for shoulder pain in 
service in 1992, and that he initially dislocated his 
shoulders lifting heavy objects.  He also reported the onset 
of his elbow pain about the same time.  On examination, there 
was some tenderness in the trapezius muscle and the neck of 
the shoulder angle of the scapula along the medial border.  
The veteran had full and painless motion in his shoulders and 
elbows without crepitus or deformity.  The diagnoses included 
chronic sprain of the shoulders and normal elbows.  

The April 2005 VA examination was limited in scope and 
included findings pertaining only to the veteran's right 
shoulder and right elbow.  Other than some tenderness over 
the lateral condyle of the humerus of the elbow and over the 
superior scapular of the shoulder, the veteran had full and 
painless range of motion in each joint.  The examiner 
attributed the veteran's elbow pain to tennis elbow, and his 
shoulder pain to a minor muscle problem.  The examiner noted 
that there was no evidence of any treatment for these 
problems in service.  

On the most recent VA examination in July 2007, the examiner 
indicated that he had reviewed the claims file.  The veteran 
complained of pain in his shoulders, elbows and left wrist, 
but denied any time lost at work in the previous year.  The 
examiner indicated that pain did not affect motion of the 
affected joints and that there were no flare-ups or 
additional limitation of motion on repetitive use.  X-ray 
studies were negative for the left wrist and revealed tiny 
spurs in the olecranon process, bilaterally.  The veteran had 
full and painless, passive and active range of motion in his 
shoulders, elbows and left wrist.  The examiner concluded 
that the veteran's elbows and left wrist were normal and that 
there was no objective clinical or diagnostic findings of any 
disability which was related to service.  He opined that it 
was not likely that the manifestations and symptomatology 
related to the veteran's elbows was the result of chronic 
fatigue syndrome or fibromyalgia.  He also opined that the 
veteran's bilateral shoulder pain was minor and was age 
related, and that it had no significant affect on his 
occupational activities.  The examiner opined, further, that 
there were no objective findings of any current disability 
which could be related to service.  

A review of the veteran's statements, testimony at his 
hearings, and on examinations reflects some inconsistency 
with the objective contemporaneous record.  Specifically, the 
veteran testified at the personal hearings that he was first 
treated for his joint pains by VA in 1991 or 1992.  On VA 
examinations in May 2003, and November 2004, he reported that 
he was first treated for his joint pains in service about two 
months after returning from SWATO.  In contrast, however, the 
service medical records showed no complaints, treatment, or 
pertinent abnormalities referable to any shoulder or elbow 
problems.  In fact, the veteran specifically denied any 
history of shoulder or elbow pain on Reports of Medical 
History for reserve service in February 1992 and August 1994, 
and no pertinent abnormalities were noted on examination.  
Similarly, there were no complaints, treatment, or pertinent 
abnormalities noted in any of the numerous VA outpatient 
reports of record prior to 1998.  When he was first seen by 
VA for joint pain in February 1998, the veteran attributed 
his bilateral wrist and elbow pain to heavy repetitive work 
as a postal worker.  

Concerning the veteran's bilateral shoulder pain, a VA 
examiner has opined that his joint pain is due to age related 
degenerative joint disease.  Since the veteran's shoulder 
pain has been attributed to a known diagnosis, there is no 
legal entitlement to consideration under the undiagnosed 
illness provisions.  Where there is no entitlement under the 
law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claim for bilateral shoulder 
joint pain due to an undiagnosed illness must fail.  The 
veteran's shoulder pain has not been attributed by any 
medical professional to a undiagnosed illness or a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome or fibromyalgia.  On the contrary, the July 
2007 VA examiner opined on the cause of the veteran's 
shoulder pain and attributed it to an identifiable age 
related disease process.  Therefore, the Board finds that, 
even under the revised language of 38 U.S.C.A. § 1117, the 
veteran's claim of service connection for bilateral shoulder 
pain due to an undiagnosed illness must be denied as a matter 
of law.  Id.  

Considering the claim on a direct basis, the Board notes 
that, contrary to the veteran's assertions of treatment in 
1991 or 1992, there is no evidence of any complaints, 
treatment, abnormalities, or diagnosis of any shoulder 
problems during service or until several years after 
discharge from active service.  As noted above, the veteran 
specifically denied any history of shoulder pain on Reports 
of Medical History for reserve service in 1992 and 1994, and 
no pertinent abnormalities were noted on examination.  
Likewise, there were no complaints or abnormalities of any 
shoulder pain on VA examination in December 1992 or when seen 
by VA from 1992 to 1998.  The first complaint of any shoulder 
pain was with the filing of this claim in 1998.  

As there is no competent medical evidence of any shoulder 
problems, degenerative changes or arthritis in service or 
until many years after his discharge from service, the Board 
finds no basis for a favorable disposition of the veteran's 
appeal.  

Concerning the claim for bilateral elbow and left wrist pain, 
other than tiny olecranon process spurs which were first 
revealed in May 2003, all clinical and diagnostic studies 
have been negative for any pertinent abnormalities or 
disability of the elbows or left wrist.  

In order for service connection to be granted for undiagnosed 
illness, there must be objective signs that are perceptible 
to an examining physician and other non-medical indicators 
that are capable of independent verification.  As to the 
olecranon spurs, the QTC examiner in September 2003 opined 
that they were not the cause of the veteran's left wrist or 
elbow pain.  A similar conclusion was reached by the VA 
examiner in July 2007.  The examiner opined further, that the 
veteran's elbow pain was not a manifestation or symptom of 
chronic fatigue syndrome or fibromyalgia and that it was not 
related in any way to service.  In short, the veteran has not 
demonstrated any manifestations or symptomatology of a 
disability involving his elbows or left wrist.  That is, the 
veteran has not been shown to have any actual or functional 
impairment in his elbows or left wrist.  

All of the VA examinations during pendency of this appeal 
showed that the veteran had full and painless range of motion 
in his elbows and left wrist.  There was no heat, redness, 
loss of strength or any other pertinent abnormalities.  Thus, 
the veteran does not currently have objective signs that are 
perceptible to an examining physician.  While the veteran 
reports elbow and left wrist pain, he does not meet all the 
criteria necessary for the Persian Gulf War presumption for 
service connection to apply.  

With regard to direct service connection, the service medical 
records were silent for any complaints, treatment, 
abnormalities, or diagnosis referable to any elbow problems.  
The veteran was treated for left wrist pain on one occasion 
in June 1990.  At that time, he denied any specific trauma 
and said that the pain was present for about two weeks.  
Other than some edema on initial evaluation, no pertinent 
abnormalities were noted.  There was no swelling, crepitus or 
significant pain, and the veteran had full range of motion 
with minimal tenderness.  The assessment was left wrist pain.  
The veteran made no mention of any elbow or left wrist 
problems on reserve service examinations in 1992 and 1994, on 
VA examinations in 1992, or when seen by VA from 1992 to 
1998.  The first reported post-service problems with any 
elbow or wrist pain was in February 1998, at which time, the 
veteran was noted to have developed bilateral wrist and elbow 
pain while performing repetitive lifting at work.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, "[f]or disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, he or she must prove the existence of 
disability which has resulted from a disease or injury that 
occurred in the line of duty.  The Court has held that pain 
alone without a diagnosed or identifiable underlying malady 
or condition did not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an inservice disease or 
injury.  Id.  

The existence of a current disability is central to a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 
F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the veteran has only complaints of bilateral 
elbow and left wrist pain, but does not have disease or 
injury of the elbow or left wrist which is attributable to 
service.  As discussed above, the service medical records do 
not show any injury or pertinent abnormalities referable to 
his elbows, or any chronic left wrist problem in service, nor 
is there any competent evidence of a current disability at 
any time subsequent to service.  The VA examiner in July 2007 
opined that the veteran did not have a bilateral elbow or 
left wrist disability at present which was related in anyway 
to service.  In the absence of a current diagnosis and link 
to service, his claim of service connection for a bilateral 
elbow and left wrist disability other than on the basis of 
undiagnosed illness, must also fail.  


ORDER

Service connection for joint pain of the shoulders, elbows, 
and left wrist, to include as due to undiagnosed illness, is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


